DETAILED ACTION
 	 	Claims 1-20 are presented for examination on the merits.
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 09/19/2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings
The drawings filed on 09/19/2019 are accepted by the examiner.
Priority
The application is filed on 09/19/2019 and therefore the effective filing date of the  
application is 09/19/2019. 
			Claim Objections

1. 	Claims 1, 13, and 20 are objected to because of the following informalities: 
 	The claim language for above claims recite “…when executed by the at least one processor, cause the computing platform to: detect, via the communication interface, a trigger related to an activity of an enterprise user over a network; retrieve, via the communication interface and from the network device, data associated with the activity; compare, via the computing device” in which the term “the network device” and “the computing device” lack antecedent basis in the claim. Appropriate correction is required.
2.  	Claims 19 is objected to because of the following informalities: 
method of claim 12, wherein the trigger is an indication of a change of a business role of the enterprise user”. Please note that Claim 12 refers to “computing platform” and it is not a method claim.  Therefore, the dependency/language of claim 19 needs to be corrected. 
 				Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nicodemus  (US 20070143851 A, hereinafter, Nicodemus ) in view of Burnett et al. (US 20200104401 A1, hereinafter, Burnett).
 	Regarding claim 1, Nicodemus discloses a computing platform, comprising: at least one processor; a communication interface communicatively coupled to the at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor (Paragraphs 0097, 0099: processor and user & communications interface 102A, as well as conventional storage components 102B, operating systems and software (typically contained in storage and operated by the processor), cause the computing platform to: 
 	detect, via the communication interface, a trigger related to an activity of an enterprise user over a network; retrieve, via the communication interface and from the network device, data associated with the activity (Paragraphs 0650, 0359: Some or all condition state information to be collected may be requested by the analysis engine on a periodic basis, requested by the analysis engine as a direct result of a detected event, 
 	compare, via the computing device, the retrieved data with a central tendency for activities with the network device (Paragraph 0915: making an assessment about compliance of that/those data element(s). The central tendency of a value given a sample population is commonly termed an `average`, however that is a general term and there are in fact several statistical analysis methods for calculating the central tendency); 
 	identify, based on the comparing, a deviation from the central tendency (Paragraphs 0937, 0946, 0957: determine the standard deviation s of the collected sample, where the standard deviation is equal to the square root of the variance. The method for calculating the variance was just described in the preceding variance-based statistical analysis method description); and 
 	adjust, dynamically in real-time and in response to identifying the deviation, [an access control for the enterprise user to the network device] (Paragraph 0946, 0645, 0646, 0655, 0813, 0789: the real time compliance assessment at a given point was as follows: TABLE-US-00009 Raw Agent score Threshold Relative Adjusted score Sensor (points) (points) Weighting (points) Antivirus agent 65 75 15% 9.75 Personal firewall agent 93 90 70% 65.1 Antispyware agent 0 70 100% 0 Content filtering agent 100 60 5% 5 Composite Score 79.95 Composite Threshold 75.00). 

  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an access control for the enterprise user to the network device as taught by Burnett in the teachings of Nicodemus for the advantage of training a machine learning model according to user interaction, the machine learning model configured to determine a prediction, classification or clustering of a result of a first search query by utilizing a result of at least a second search query as input to the machine learning model (Burnett, Abstract).
 	Regarding claim 2, the combination of Nicodemus and Burnett discloses computing platform of claim 1, wherein the instructions to adjust the access control comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: train a machine learning model to adjust the access control (Burnett, Abstract: users may interact with an interface to depict a representation of various metrics and interdependencies and that depiction is 
 	Regarding claim 3, the combination of Nicodemus and Burnett discloses the computing platform of claim 2, wherein the instructions to adjust the access control comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: apply the machine learning model to adjust additional access controls associated with the enterprise user (Burnett, Paragraph 0397: dynamically adjusted in real-time, an event is sent to a decision engine, which may be included in the dependency graph analyzer logic 1808 to perform a diagnosis).  
 	Regarding claim 4, the combination of Nicodemus and Burnett discloses the computing platform of claim 1, wherein the instructions to adjust the access control comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: identify a threshold associated with the access control; and adjust the access control based on the threshold (Nicodemus Paragraphs 0752-0756: If score meets or exceeds threshold: [0753] Remove VPN restriction [0754] Remove outbound network access restrictions [0755] Provide user notification indicating that endpoint security has now reached a satisfactory state and all normal system privileges have been restored [0756] If score does not meet or exceed 
 	Regarding claim 5, the combination of Nicodemus and Burnett discloses the computing platform of claim 4, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: recommend, based on the deviation, a change in the threshold (Paragraph 0615: provide a control that allows an administrator to effectively summarize on a sliding scale, e.g. 1-5, High/Medium/Low, 1-100, etc. their desired security posture, or conversely their security posture noncompliance tolerance. A set of data tables in the policy management database maps each setting on this sliding scale to the enablement and/or disablement of specific policies and policy actions, as well as specific compliance thresholds or score)  
 	Regarding claim 6, the combination of Nicodemus and Burnett discloses the computing platform of claim 1, wherein the instructions to retrieve the data comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: retrieve the data via an application programming interface associated with the network device (Nicodemus Paragraph 0358: an agent manager 104D may be configured to query a vendor-specific API exposed by a third party antivirus agent, may be configured to query an operating system service periodically to determine if the endpoint has an active network interface and if so, the IP address of that interface, etc.).  

Regarding claim 7, the combination of Nicodemus and Burnett discloses the computing platform of claim 1, wherein the central tendency is based on a history of interactions of the enterprise user with the network device (Nicodemus Paragraph 0199-0203: application update history information [0200] Preferred application priority [0201] Number of times an application is opened, per hour, per day, per week, per month, etc. [0202] Transaction response time for specific application transactions [0203] Number of times a specific application transaction occurs).
 	Regarding claim 8, the combination of Nicodemus and Burnett discloses the computing platform of claim 1, wherein the central tendency is based on a history of interactions of a group of users with the network device, wherein the group includes the enterprise user (Nicodemus Paragraph 0012, 0014. 0114: when different system events occur, different pieces of endpoint state information become relevant. It will be understood that different items of interest may be monitored at different times, and different users will have different items they are interested in monitoring).
 	Regarding claim 9, the combination of Nicodemus and Burnett discloses the computing platform of claim 1, wherein the central tendency is based on real- time data on network activities of all enterprise users (Nicodemus Paragraph 0915: comparing the calculated value to corresponding policy values residing in the policy data store 106B that define compliance value(s) and/or ranges for the data element(s), and making an assessment about compliance of that/those data element(s). The central tendency of a value given a sample population is commonly termed an `average`) .  

Regarding claim 10, the combination of Nicodemus and Burnett discloses the computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: adjust, dynamically and based on a predictive model, the access control (Nicodemus Paragraph 0959: In a statistical approach to smoothing and prediction, there must be certain statistical parameters available such as a mean function or a correlation function. In particular, there must be a difference between the values of these functions for the interesting information and the function values for the noise. The filter is set to pass interesting information and filter noise by setting the filtering level appropriately.)  
 	Regarding claim 11, the combination of Nicodemus and Burnett discloses the computing platform of claim 1, wherein the trigger is an indication of a change of a business role of the enterprise user, and wherein the instructions to adjust the access control comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: adjust the access control based on the change of the business role (Nicodemus Paragraph 0115-0119: User state information includes: [0116] User ID, User group(s) membership (e.g. reseller, customer, business unit, division, department, etc.), [0117] User role(s)/position (e.g. sales, executive, clerical worker, mobile professional, system administrator, etc.), [0118] User workgroup, and [0119] User security group).  
 	Regarding claim 12, the combination of Nicodemus and Burnett discloses the computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing 
 	Regarding claim 13; Claim 13 is similar in scope to claim 1, and is therefore rejected under similar rationale.
 	Regarding claim 14; Claim 14 is similar in scope to claim 2, and is therefore rejected under similar rationale.
 	Regarding claim 15; Claim 15 is similar in scope to claim 3, and is therefore rejected under similar rationale.
 	Regarding claim 16; Claim 16 is similar in scope to claim 5, and is therefore rejected under similar rationale.
 	Regarding claim 17; Claim 17 is similar in scope to claim 6, and is therefore rejected under similar rationale.
 	Regarding claim 18; Claim 18 is similar in scope to claim 10, and is therefore rejected under similar rationale.
 	Regarding claim 19; Claim 19 is similar in scope to claim 11, and is therefore rejected under similar rationale.
 	Regarding claim 20; Claim 20 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Examiner Notes 
8.	The Examiner notes that incorporating the combined limitations of claims 2, 3, 5, 6, 10 into independent claim 1 would better clarify the subject matter/embodiment of claimed invention. Similarly, amending independent claims 13 and 20 with aforesaid claim limitations from respective dependent claims would help advance the prosecution as it would clarify the claimed invention. 
Conclusion
9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bhide  et al. (US 10305758 B1) discloses network connected devices are controlled via the transmission of action messages to prevent or correct conditions that impair the operation of the networked information technology (IT) assets. The service monitoring system (SMS) monitoring the IT environment groups together related notable events that are received during system operation. .
TANKERSLEY et al. (US 20180024901 A1) discloses automated discovery of relationships between entities within an IT environment. A technique is 
10.	In an effort to advance compact prosecution, with respect to any amendments to the claimed invention, the applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  
Moreover with respect to advancing compact prosecution, if the applicant intends to make numerous amendments, the examiner respectfully requests that applicant submit a clean copy of the claims in addition to the marked up copy of the claims in order to expedite the examination process by allowing for accurate optical character recognition (OCR) of the claims.
The prior art made of record and not relied upon, if any, is considered pertinent to applicant’s disclosure and would be listed under PTO-Form 892.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498